DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Group II (Invention II) in the reply filed on 09/12/2022 is acknowledged.  Claims 1-13 and 25-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 14-24 are under consideration in this Office Action.



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4..	Claims 14-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad genus of methods comprising decomposing calcium carbonate to form calcium chloride and carbon dioxide, which react to form calcium dioxide; reacting calcium dioxide with ammonium in a process to form urea; and reacting calcium chloride with urea to form biocement, wherein reacting urea with calcium chloride further comprises treatment with a genus of ureases and/or genus of urease-producing organisms encompassing species of Sporosarcina including variants, serotypes, mutations, and recombinant forms.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The specification as originally filed does not disclose by actual reduction to practice and working examples for the genus of methods comprising decomposing calcium carbonate to form calcium chloride and carbon dioxide, which react to form calcium dioxide; reacting calcium dioxide with ammonium in a process to form urea; and reacting calcium chloride with urea to form biocement, wherein reacting urea with calcium chloride further comprises treatment with a genus of ureases and/or genus of urease-producing organisms encompassing species of Sporosarcina including variants, serotypes, mutations, and recombinant forms.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures of the variants, serotypes, mutations, and/or recombinant forms of ureases correlate with enzymatic activity which can be used in the claimed methods that form any biocement.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants at the time the application was filed were in possession of the claimed broad genus of methods comprising decomposing calcium carbonate to form calcium chloride and carbon dioxide, which react to form calcium dioxide; reacting calcium dioxide with ammonium in a process to form urea; and reacting calcium chloride with urea to form biocement, wherein reacting urea with calcium chloride further comprises treatment with a genus of ureases and/or genus of urease-producing organisms encompassing species of Sporosarcina including variants, serotypes, mutations, and recombinant forms.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

6	Claims 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dosier (US20110262640, 10/27/2011; PTO 892) in view of Lynn (US Patent 3829553, 08/13/1974; PTO 892), Krase et al. (The Journal of Industrial and Engineering Chemistry, Page 611, July 1922; IDS filed 05/17/2021), Sukhorukov et al. (J. Mater. Chem. 14:2073-2081, 2004; IDS filed 05/17/2021), and Jonkers (US20130112114, 05/09/2013; PTO 892)

Dosier teaches a method for producing construction material comprising: at least partially filling a formwork with loose pieces of aggregate wherein gaps are formed between at least some of the pieces; preparing a first solution which includes urease which is formed by an enzyme producing bacteria; adding an amount of the first solution to the loose aggregate; adding an amount of urea and an amount of calcium ions to the loose aggregate; the first solution, the urea and the calcium ions being added to the loose aggregate simultaneously or at different times or in a different order; the calcium ions contributing to the formation of calcium carbonate; the calcium carbonate fills at least some of the gaps between the loose pieces of aggregate, bonding to the aggregate and thereby forming a solid material; and removing the solid construction material from the formwork, wherein calcium chloride is used as a source of the calcium ions (claim 7), and wherein the enzyme producing bacteria is taken from the group consisting essentially of Sporosarcina Pasteurii, Sporosarcina Ureae, Proteus Vulgaris, Bacillus Sphaericus, Myxococcus Xanthus, Proteus Mirabilis, Helicobacter Pylori or a combination thereof (claim 5).  Dosier teaches a method comprising reacting urea with calcium chloride to form biocement, where Dosier discloses in paragraphs [0009] and [0038] reaction involving urea and calcium chloride to form solid brick (biocement).  Dosier teaches a method comprising reacting urea with calcium chloride further comprises using urease and/or urease-producing organisms in the reaction with urea and calcium chloride, where the organisms include Sporosarcina Pasteurii, Sporosarcina Ureae, Proteus Vulgaris, Bacillus Sphaericus, Myxococcus Xanthus, Proteus Mirabilis, and Helicobacter Pylori (see paragraphs [0009] and [0038]).  Dosier teaches a method comprising reacting urea with calcium chloride in the presence of urease-producing organisms and supplemental organic or inorganic materials where Sporosarcina Pasteurii was used in reaction with urea and calcium chloride and aggregate material such as sand (see paragraphs [0009] and [0038]).  Since Dosier teaches reacting urea with calcium chloride using urease and/or urease-producing organisms in the reaction to form calcium carbonate (see paragraphs [0009] and [0038]), then the reaction of water, urea, urease, and calcium chloride to form calcium carbonate would also produce ammonium chloride as shown in Fig. 1 of the instant application.  See entire publication and claims especially claims 1-10, paragraphs [0009]-[0038], and Examples 1-6.  The teachings of the reference differ from the claims in that Dosier does not teach decomposing calcium carbonate to form calcium chloride and carbon dioxide which react to form calcium dioxide, reacting ammonia with carbon dioxide in a process to form urea, and reacting calcium chloride with urea to form biocement.

Lynn teaches decomposing calcium carbonate to form calcium oxide and carbon dioxide, and reacting calcium oxide with ammonium chloride to form calcium chloride and ammonia gas, where Lynn disclose in claim 2 calcining (decomposing) calcium carbonate to produce calcium oxide and carbon dioxide and Lynn disclose in column 7, lines 48-52, that calcium oxide reacted with ammonium chloride to form calcium chloride and ammonia vapor.  Lynn teaches decomposing calcium carbonate to form calcium oxide and carbon dioxide, and reacting calcium oxide with ammonium chloride to form calcium chloride and ammonia gas, where decomposing comprises treating calcium carbonate with elevated temperatures at about 850°C or more or an acid (see claim 2, and calcining at 1075°C in  column 7, lines 20-21).

Krase teaches reacting ammonia with carbon dioxide in a process to form urea, where Krase disclose in page 611, first column, first paragraph, synthesis of urea from ammonia and carbon dioxide.  Krase teaches reacting ammonia with carbon dioxide in a process to form urea wherein the process comprises elevated pressure and/or corona discharge, where Krase disclose that creation of urea involves heating sealed tubes with liquid and/or gas inside, which would necessarily lead to increased pressure (see page 611, second column, first and second paragraphs).

Sukhorukov et al. teach that calcium carbonate decomposed with hydrochloric acid (see page 2078, last paragraph to page 2079, first paragraph). 

Jonkers teach a process for the production of a cementious material, comprising mixing cement starting materials and a particulate healing agent to provide the cementious material, wherein the healing agent comprises coated particles, wherein the coated particles comprise bacterial material and additive, and wherein the bacterial material is selected from the group consisting of a bacterium, a lyophilized bacterium and a bacterial spore of a bacterium (see claims 1-18, 26, 35).  Jonkers teaches that the urease-producing organisms are in the form of spores and/or vegetative cells, where Jonkers discloses that recent research has shown that specific species such as ureolytic and other types of calcite-producing bacteria can actually be useful as a tool to repair surface cracks in concrete, and species from the Bacillus group appear promising intrinsic agents as their spores, specialized thick-walled dormant cells, have been shown to be viable for over 200 years under dry conditions (see paragraph [0005]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by modifying the method of Dosier comprising decomposing calcium carbonate to form calcium chloride and carbon dioxide as taught by Lynn which react to form calcium dioxide; reacting calcium dioxide and ammonia gas as taught by Lynn; reacting ammonia with carbon dioxide in a process to form urea as taught by Krase; and reacting urea with calcium chloride to form ammonium chloride and biocement comprising calcium carbonate as taught by Dosier.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a simple and efficient method to form biocement comprising calcium carbonate where Lynn provides a convenient synthesis of calcium chloride from natural resources and Krase provides a simple synthetic route to create urea from common chemicals.  It would have been obvious to one of ordinary skill in the art to decompose calcium carbonate with elevated temperatures including 850°C as taught by Lynn or with hydrocholoric acid as taught by Sukhorukov et al. in order to efficiently form biocement comprising calcium carbonate. It would have been obvious to one of ordinary skill in the art to use elevated pressure in the method since Krase disclose that creation of urea involves heating sealed tubes with liquid and/or gas inside, which would necessarily lead to increased pressure in order to efficiently form biocement comprising calcium carbonate.  It would have been obvious to one of ordinary skill in the art to react urea with calcium chloride and further treat with urease-producing organisms including Sporosarcina Pasteurii and Bacillus spp. as taught by Dosier and supplemental materials including sand as taught by Dosier where the urease-producing organism is in the form of spores as taught by Jonkers in order to efficiently form biocement comprising calcium carbonate.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because using chemical reactions and urease and/or urease-producing organisms to produce biocement comprising calcium carbonate are known in the art as shown by reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8.	Claims 14-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11008591 (05/18/2021; PTO 892). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or the specification of the patent teach a method comprising: decomposing calcium carbonate to form calcium chloride and carbon dioxide, which react to form calcium dioxide; reacting calcium dioxide with ammonium in a process to form urea; and reacting calcium chloride with urea to form biocement.  Thus, the teachings anticipate the claimed invention.



Conclusion

9.	No claims are allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652